  4:19-cr-03062-JMG-CRZ Doc # 72 Filed: 10/09/20 Page 1 of 2 - Page ID # 195




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:19-CR-3062

vs.
                                                            ORDER
JUAN CARLOS GUZMAN,

                   Defendant.


      This matter is before the Court on a petition for action on conditions of
pretrial release (filing 70). The defendant was sentenced to a term of
imprisonment on September 9, 2020, and was granted the opportunity to self-
surrender to the Bureau of Prisons on November 12. The defendant remained
subject to the terms of his pretrial release pending self-surrender.
      The petition alleges that the defendant violated the terms of pretrial
release by failing to report for a drug test and using marijuana, cocaine and
methamphetamines. Filing 70 at 1. The Court has been advised that the
defendant does not contest the petition's allegations and waives a hearing on
them. Accordingly, pursuant to 18 U.S.C. §§ 3142 & 3143,


      IT IS ORDERED:


      1.    The petition for action on conditions of pretrial release (filing
            70) is granted.


      2.    The defendant's release pending self-surrender is revoked.
4:19-cr-03062-JMG-CRZ Doc # 72 Filed: 10/09/20 Page 2 of 2 - Page ID # 196




   3.    The United States Marshal shall transfer the defendant to
         the Bureau of Prisons for service of sentence.


   4.    The Clerk of the Court shall provide a copy of this order to
         the United States Marshal.


   Dated this 9th day of October, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
